Citation Nr: 1805480	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  11-06 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, including due to exposure to herbicide agents.

2.  Entitlement to service connection for peripheral neuropathy of the feet, including due to exposure to herbicide agents.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for prostate cancer, including due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service in the Air Force from October 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony before the undersigned Veterans Law Judge at a Board hearing in February 2017.  

The issues of service connection for hypertension, peripheral neuropathy of the feet and prostate cancer, all to include as due to exposure to herbicide agents, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has PTSD related to an incident that occurred during active duty.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he incurred PTSD during his Air Force service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV-V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(1).  See also 38 U.S.C.A. § 1154 (b) and 38 C.F.R. § 3.304 (d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

For the following reasons, service connection for PTSD is warranted here. 

The Veteran's service records do not demonstrate that he was in combat.  He does, however, consistently describe an incident when he was a crew member on a plane in which he had a close, fear-inducing and hostile encounter with a Russian MIG while flying down the corridor between East and West Germany.  He has claimed this incident is the stressor that precipitated his PTSD.  

The Veteran underwent VA compensation examination in July 2013.  The examiner made a diagnosis of PTSD related to two stressors, one of which was a radar intercept mission on a C130 when he flew as crew chief, during which he flew into the Eastern Block and was intercepted and fired on by a Russian MiG.  This stressor was noted to be sufficient alone to substantiate the PTSD.  Based on the foregoing, the evidence does not preponderate against the Veteran's claim to having PTSD.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

The Veteran testified that he froze and was in fear of his life during this incident; it was sudden and unexpected.  The MiG pulled right up next to them and fired shots in front of the plane's path.  He consistently reported the incident to the undersigned, his PTSD therapist and the VA examiner.  He is haunted by this.  The record contains no official evidence specifically corroborating the claimed stressor or indicating exposure to combat circumstances.  The Veteran has not been awarded a combat badge of any sort or a Purple Heart medal.  Further, the record indicates officially that the Veteran's entire period of service not foreign.  Nevertheless, it is undisputed that his service personnel records also include travel vouchers and lay statements show he was on a plane that flew in Germany.  He credibly testified to his fear of the Russian MiG during the incident and reported the stressor in his VA examination and in written argument to VA consistent with such circumstances.  Also, his comrade sent a letter documenting that he flew in East Germany with him and confirmed the MiG incident.  The Board finds this to be credible evidence that supports and does not contradict the Veteran's testimony.  Accordingly, reasonable doubt will be resolved in the Veteran's favor as to whether the MiG incident occurred.  

Third, VA examination by a VA psychologist links PTSD to the reported in-service stressor involving the MiG, characterized as fear of hostile military activity.  The examiner remarked as follows:

Veteran has PTSD and secondary depression according to the DSM-IV-TR.  His PTSD is related at least as likely as not to military service.  The Veteran has fear of hostile military or terrorist activity related to his claimed stressor.  In terms of rationale and the internal consistency of symptoms checked coinciding with the levels of social and occupational impairment on the DBQ, overall, his symptoms are moderate in terms of social and occupational functioning.  He is retired, remarried, and has some friends.  List of supporting documentation: C-file has flight vouchers related to his stressor, in Europe and has letter from ex-wife stating he was in Vietnam.

Thus, under the unique facts of this case, service connection for PTSD is warranted, with the diagnosis of PTSD based on the incident with the Russian MiG.  


ORDER

Service connection for PTSD is granted.  


REMAND

The Veteran urges that currently diagnosed hypertension, peripheral neuropathy of the feet and prostate cancer are all due to presumptive exposure to Agent Orange during service in Vietnam.  In this regard, if a veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases, such as prostate cancer and early onset peripheral neuropathy, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e), 3.313.  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

It is uncontroverted that neither the official service personnel record nor any other official records service department records associated with this claim establish that the Veteran was in Vietnam.  In fact, his DD form 214 lists no foreign service, and his personnel file does not document any trips into Vietnam.  

Nonetheless, the Veteran has presented evidence suggesting that he may have been in Vietnam on TDY missions, and was thus exposed to Agent Orange.  This evidence includes travel vouchers for multiple countries to include Philippines (Clark Air Base), Turkey, Italy, Greece and Germany.  These were in association with his duties as an aircraft mechanic for C-130s in the Air Force.  Also, the Veteran's former wife has submitted a statement indicating that she recalls the Veteran did go to Vietnam in 1968 on TDY.  A comrade statement supports the Veteran's assertions that he flew on multiple missions into Da Nang to resupply Army personnel at Army fire bases.  A Social Security Administration earnings print out appears to show a bump in earnings during the time the Veteran alleges he received combat pay while performing missions to and from Vietnam.  Finally, the Veteran provided extensive detailed and compelling testimony of his missions into Vietnam at the hearing before the undersigned.  Specifically, the Veteran testified before the undersigned that he was on a plane with a tail number 7886 that flew into South Vietnam between August and December 1968.  The Veteran believes that if the aircraft maintenance records were obtained for this plane, it would show that it refueled and had maintenance in Vietnam during the time the Veteran was on the plane.  He reported that he has been unable to obtain such records on his own.  

The RO has indicated that it received a negative response from the Air Force regarding even the Veteran's presence in the Philippines in the past.  However, given the evidence of record, including the recent testimony, the Board finds that VA has a duty to assist the appellant in obtaining any available corroborative evidence from the service department regarding the Veteran's reported TDY service in Vietnam.  VA's duty to assist includes making reasonable efforts to obtain relevant records from Federal departments or agencies that have been adequately identified by the claimant.  38 U.S.C. § 5103A (c)(1); 38 C.F.R. § 3.159 (c)(2)-(3) (2017).  Given the appellant's contentions that information pertaining to the Veteran's TDY service in Vietnam may be available, additional efforts are needed.  The AOJ should adhere to the holding of Gagne v. McDonald, 27 Vet. App. 397 (2015), wherein it was held that VA's duty to assist is not bound by the Joint Services Records Research Center (JSRRC)'s 60-day limitation for stressor verification requests.  The Court found that VA was obligated under its duty to assist to submit multiple 60-day requests to the JSRRC for records of a stressor event.  Id. at 404.  The Court found that a records search over a 13-month period was not "unreasonably long, given the particulars of the stressor provided by the Appellant."  Gagne, 27 Vet. App. at 404.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC or other appropriate repository of records and request corroboration of the Veteran's reported periods of service in the Republic of Vietnam.  In this regard, attempt to obtain any available TDY orders, flight manifests, flight maintenance records or unit records which may document such service.  The AOJ is directed to the fact that he testified that he traveled from Clark Air Force Base to South Vietnam on a plane with a tail number 7886 between August and December 1968.  

2.  Then, after conducting any other development warranted, readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


